DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-32 are directed to an allowable method for enhancing growth and/or yield of a plant. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 33-34 are directed to the allowable method above, previously withdrawn from consideration as a result of an election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 25-28 are directed to compositions, which are different inventions from the allowable method above, therefore not rejoined.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner's amendment was given in a telephone interview with Daniel E. Altman on March 18, 2021.
The application has been amended as follows:
In claim 29, line 6, “;” after “said plant growth medium” and before “to enhance” has been deleted.

In claim 34, line 4, “according to claim 27” has been replaced with “comprising a bacterial strain comprising a 16S rRNA sequence exhibiting at least 99.1% sequence identity to SEQ ID No: 1 and an agriculturally compatible carrier”.
Claims 25-28, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does teach a bacterial strain comprising a 16S rRNA sequence exhibiting at least 99.1% sequence identity to SEQ ID No: 1. However, the art does not teach growing a plant with a bacterial strain comprising a 16S rRNA sequence exhibiting at least 99.1% sequence identity to SEQ ID No: 1 to enhance growth and/or yield of the plant as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651